Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1830
                         Lower Tribunal No. 16-16648
                             ________________


                              James Rodriguez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, Victoria del
Pino, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Ashley Moody, Attorney General, and Kayla H. McNab, Assistant Attorney
General, for appellee.


Before EMAS, C.J., and FERNANDEZ and LINDSEY, JJ.

     PER CURIAM.
      James Rodriguez appeals from a judgment and sentence following a jury

trial in which he was found guilty of trafficking in cocaine. On appeal, Rodriguez

asserts that the trial court committed reversible error in overruling his objections to

certain statements made by the State in its rebuttal closing argument. A trial

court’s rulings on comments made during closing argument are generally reviewed

for an abuse of discretion. Braddy v. State, 111 So. 3d 810 (Fla. 2012). However,

if the trial court overruled the defense's contemporaneous objections, and we

determine that the comments were indeed improper, we apply a harmless error

standard of review. Snelgrove v. State, 921 So. 2d 560, 568 (Fla. 2005). This

standard places “the burden on the state, as the beneficiary of the error, to prove

beyond a reasonable doubt that the error complained of did not contribute to the

verdict or, alternatively stated, that there is no reasonable possibility that the error

contributed to the conviction.” Ibar v. State, 938 So. 2d 451, 466 (Fla. 2006)

(quoting State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986)).

      Upon our review of the record, including a review of the closing arguments

made by the State and the defense, we conclude that most of the complained-of

comments were not improper and were in fair reply to defense counsel’s closing

argument. See, e.g., Williams v. State, 225 So. 3d 349 (Fla. 3d DCA 2017). To the

extent that any of the State’s comments were improper and objections were

erroneously overruled by the trial court, we conclude any such error was harmless.



                                           2
Affirmed.




            3